UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-2209


BRENDA COLLINS,

                  Plaintiff - Appellant,

          v.

TIAA-CREF; KATHY JACKSON; TARAN NARAYAN; ROBERT           SMITH,
formerly named in complaint as William Smith,

                  Defendants – Appellees,

          and

HERB ALLISON,

                  Defendant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:06-cv-00304-RJC-DSC)


Submitted:   June 24, 2010                   Decided:   June 29, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brenda Collins, Appellant Pro Se.    Allegra J. Lawrence-Hardy,
Abigail J. Politzer, SUTHERLAND ASBILL & BRENNAN, LLP, Atlanta,
Georgia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Brenda    Collins   appeals    the    district     court’s   order

granting summary judgment in favor of her former employer in

this employment discrimination action.             We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.          Collins v. TIAA-CREF,

No.   3:06-cv-00304-RJC-DSC     (W.D.N.C.       Sept.   23,    2009).     We

dispense   with     oral   argument   because     the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                      3